— Order, Supreme Court, Bronx County (Shirley Fingerhood, J.), entered on or about August 19, 1986 which set aside a verdict in favor of plaintiff in the amount of $1 million and ordered a new trial solely on the issue of damages, unanimously modified, on the law, the facts and in the exercise of discretion, to permit plaintiff to consent to a reduced award of $400,000 and to the entry of a judgment in that amount, within 10 days after service of this court’s order, with notice of entry, upon his attorney, and otherwise affirmed, without costs or disbursements.
In the event of plaintiff’s failure to so consent, the order appealed from is affirmed in its entirety, without costs or disbursements. Concur — Murphy, P. J., Ross, Milonas, Kassal and Ellerin, JJ.